Case 1:20-cv-00267-LMB-IDD Document 23 Filed 06/04/20 Page 1 of 6 PageID# 97




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

RUTH SMITH,                         )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )            Civil Action No. 1:20-cv-00267 (LMB/IDD)
                                    )
CUISINE SOLUTIONS, INC.,            )
                                    )
                                    )
                  Defendant.        )
___________________________________ )

                            RULE 16(b) SCHEDULING ORDER

       Because the parties’ Proposed Joint Discovery Plan [Dkt. No. 20] adequately addresses

the matters that would be discussed during the initial pretrial conference and counsel consent to

waiving their appearances at the initial pretrial conference, the initial pretrial conference

scheduled for June 10, 2020, pursuant to Rule 16(b) and this Court’s May 18, 2020, Order, is

cancelled. Upon consideration of the representations made by the parties in their Proposed Joint

Discovery Plan, the Court makes the following rulings:

       1.      All discovery shall be concluded by October 9, 2020.

       2.      Disclosures under Fed. R. Civ. P. 26(a)(1) and (2), notices of depositions,

interrogatories, requests for documents and admissions, and answers thereto shall not be

filed except on order of the court, or for use in a motion or at trial.

       3.      No “general objection” may be asserted in response to any discovery demand

except to preserve the attorney-client privilege and work product protection.

       4.      Any modifications to this Order, including deadlines of expert disclosures, require

                                                1
Case 1:20-cv-00267-LMB-IDD Document 23 Filed 06/04/20 Page 2 of 6 PageID# 98




the parties to seek leave of Court pursuant to Fed. R. Civ. P. 16(b).

       5.      The parties’ Joint Discovery Plan is approved and shall control discovery to the

extent of its application unless further modified by the Court.

       6.      All Fed. R. Civ. P. 26(a)(1) disclosures shall be completed by June 19, 2020.

       7.      Any motion to amend the pleadings or to join a party shall be made as soon as

possible after counsel or the party becomes aware of the grounds for the motion.

       8.      Expert disclosures shall be governed by the schedule set forth in paragraph 10 of

the parties’ Proposed Joint Discovery Plan.

       9.      To the extent either party intends to assert a claim of privilege or protection as

trial preparation material, any such claim must be made in a timely manner and in accordance

with Fed. R. Civ. P. 26(b)(5).

       10.     The following provisions shall apply to the filing and noticing of all motions:

               a. Any motion to file a document under seal must comply with Local Civil Rule

                   5. Pursuant to Local Civil Rule 5, a notice specifically identifying the motion

                   as a sealing motion must be filed on the public record. There is no need to file

                   a notice of hearing for a motion to seal. A memorandum must be filed stating

                   sufficient facts to support the action sought, and a proposed order must

                   include specific findings. Where a party moves to file material under seal

                   because the opposing party has designated that material as confidential, the

                   opposing party must file a response to the motion and a proposed order that

                   meet the requirements of Local Civil Rule 5. Only the particular material

                   found to meet the required standard may be sealed, with the remainder filed in

                                                 2
Case 1:20-cv-00267-LMB-IDD Document 23 Filed 06/04/20 Page 3 of 6 PageID# 99




              the public record. An unsealed, redacted version of the filing in issue shall be

              filed with the motion to seal.       Filings under seal are disfavored and

              discouraged. See Va. Dep’t of State Police v. Washington Post, 386 F.3d 567,

              575–76 (4th Cir. 2004).

           b. All motions must contain a statement that a good-faith effort to narrow the

              area of disagreement has been made in accordance with Local Civil Rule 7(E)

              and Local Civil Rule 37(E) for discovery motions. All motions must adhere

              to the page limits and font requirements set in Local Civil Rule 7(F)(3). An

              appropriate number of paper copies of any motion and all pleadings relating to

              that motion shall be delivered directly to the attention of the judge at the

              Clerk’s Office within one day of the electronic filing.        See “Civil and

              Criminal Motions Procedures and other Alexandria Specific Information” on

              the Alexandria page of the Court’s website located at www.vaed.uscourts.gov.

           c. All motions, except for summary judgment and consent motions, shall be

              noticed for a hearing on the earliest possible Friday before the final pretrial

              conference consistent with the briefing schedules discussed below. A consent

              motion should be filed in accordance with the procedures provided on the

              Alexandria page of the Court’s website referenced above. Any motion to

              amend the pleadings or to join a party must be made as soon as possible after

              counsel or the party becomes aware of the grounds for the motion.




                                           3
Case 1:20-cv-00267-LMB-IDD Document 23 Filed 06/04/20 Page 4 of 6 PageID# 100




            d. Dispositive motions and motions for patent claim construction shall be filed

               and briefed in accordance with the schedule set forth in Local Civil Rule

               7(F)(1) and (K). Local Civil Rule 7(F)(1) provides that a response brief is due

               14 days after service of the motion and a reply brief may be filed 6 days after

               the service of the response. The periods for filing a response brief and a reply

               shall apply without regard to the mode of service used for those briefs. Any

               dispositive motion against a pro se party must contain the notice set forth in

               Local Civil Rule 7(K) and provide the pro se party with at least 21 days to file

               a response opposing the motion.

            e. All Fed. R. Civ. P. 12 issues shall be raised in one pleading unless leave of

               court is first obtained. All summary judgment issues shall be presented in the

               same pleading unless leave of court is first obtained.

            f. All summary judgment issues shall be presented in the same pleading unless

               leave of court is first obtained. As required by Local Civil Rule 56, each brief

               in support of a motion for summary judgment must include a separately

               captioned section within the brief listing, in numbered-paragraph form, each

               material fact that the movant contends is undisputed with appropriate citations

               to the record. A brief in opposition to a motion for summary judgment must

               include a separately captioned section within the brief addressing, in

               numbered-paragraph form corresponding to the movant’s section, each of the

               movant’s enumerated facts and indicating whether the non-movant admits or

               disputes the fact with appropriate citations to the record. The Court may

                                             4
Case 1:20-cv-00267-LMB-IDD Document 23 Filed 06/04/20 Page 5 of 6 PageID# 101




               assume that any fact identified by the movant as undisputed in the movant’s

               brief that is not specifically controverted in the non-movant’s brief in the

               manner set forth above is admitted for the purpose of deciding the motion for

               summary judgment.

            g. In order to provide for the prompt resolution of non-dispositive matters, a

               non-dispositive motion may be filed by no later than 5:00 p.m. on a Friday

               and noticed for a hearing at 10:00 a.m. on the following Friday. Under this

               expedited schedule, a response brief must be filed no later than 5:00 p.m. on

               the following Wednesday and any reply brief should be filed as early as

               possible on Thursday to give the court time to review all pleadings before the

               hearing. This expedited schedule shall apply for non-dispositive motions

               noticed for a hearing with less than two weeks’ notice. If a non-dispositive

               motion is noticed for a hearing between two and three weeks from the filing

               date, any response brief must be filed 7 days after service and any reply brief

               may be filed 3 days after service of the response. At the moving party’s

               discretion, a non-dispositive motion may also be filed and noticed for a

               hearing with three weeks’ notice and the briefing schedule provided in Local

               Civil Rule 7(F)(1) providing for 14 days for a response brief and 6 days for a

               reply would apply. If a non-dispositive motion is filed and oral argument is

               waived, any response brief must be filed within 7 days after service and any

               reply brief within 3 days after service of the response.



                                             5
Case 1:20-cv-00267-LMB-IDD Document 23 Filed 06/04/20 Page 6 of 6 PageID# 102




       11.     In the event this case is tried before a jury, each party shall file their proposed jury

instructions and voir dire five (5) business days prior to trial in accordance with Local Civil Rule

51. Violation of this Rule will constitute a waiver of objections to any instructions given. In the

event the case is tried without a jury, counsel shall file written proposed findings of fact and

conclusions of law prior to the beginning of trial.

       Entered this 4th day of June 2020.
                                                                  /s/ Ivan D. Davis
                                                              Ivan D. Davis
                                                              United States Magistrate Judge

Alexandria, Virginia




                                                  6
